Citation Nr: 0306840	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  98-08 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The Board issued a decision in 
September 1999 that confirmed the denial of an increased 
evaluation for PTSD and the veteran appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  

In October 2000, the Court issued a Memorandum Decision that 
granted a Joint Motion for Remand that found that the Board 
had failed to provide adequate reasons and bases for its 
decision.  The Court vacated the Board's September 1999 
decision and remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a).  In July 2001, the Board, in turn, remanded the 
matter to the RO for additional development.  The RO complied 
with the remand instructions and has returned the case to the 
Board for further appellate review.

The Board would note that this case has been held in abeyance 
for a period of time at the request of the veteran's 
attorney.  She has now submitted all medical evidence and has 
agreed to proceed with appellate review at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The symptomatology associated with the veteran's PTSD 
causes no more than definite impairment and is manifested by 
irritability, lack of impulse control, insomnia, and 
nightmares.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155, 5103A (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
4.1-4.14, 4.130, Diagnostic Code 9411 (1996 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the April 1998 rating decision, the May 1998 
Statement of the Case, and the October 1998 and July 2002 
Supplemental Statements of the Case.  The veteran also 
received notice concerning his claim in the previous Board 
decision and remand, the Joint Motion for Remand, and various 
letters from the RO.

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to substantiate his claim.  In the 
Statement of the Case and Supplemental Statements of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claim, informed him of the reasons for the 
denial, and provided him with additional opportunity to 
present evidence and argument in support of his claim.  In 
addition, the July 2001 Board remand and a July 2001 letter 
from the RO specifically advised the veteran of the 
provisions of the VCAA.  Therefore, the Board finds that the 
rating decision, Statement of the Case, Supplemental 
Statements of the Case, and related letters provided to the 
veteran specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered all pertinent VA clinical records, and afforded 
the veteran numerous VA medical examinations.  The veteran 
and his attorney have indicated that he receives all relevant 
treatment at the VA.  The veteran also presented personal 
hearing testimony in support of his claim.  In addition, this 
case has undergone additional development pursuant to the 
directions of the Court and the Board.  Finally, the Board 
notes that the veteran's attorney has presented competent and 
thorough argument on his behalf.  Therefore, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA. 

The veteran and his attorney contend that he should be 
assigned a 100 percent schedular rating for his PTSD or, in 
the alternative, that he should be found to be unemployable 
due to his PTSD.  The record shows that the RO granted 
service connection for PTSD in an April 1998 rating decision 
and assigned a 10 percent evaluation effective from April 
1995.  The veteran disagreed with this initial evaluation and 
the present appeal ensued.  During the course of this appeal, 
the assigned evaluation was increased to 30 percent effective 
from April 1995.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

When the assignment of an initial rating award is at issue, 
VA must consider all evidence of the veteran's disability as 
is necessary to evaluate the severity from the effective date 
of service connection through the present.  It is not only 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Prior to the April 1998 rating decision, several psychiatric 
professionals found that the veteran did not meet the 
criteria for PTSD.  While the Board acknowledges that service 
connection has been granted for PTSD, the Board must include 
in its review all symptomatology present from April 1995, the 
effective date of the evaluation on appeal.  In that respect, 
the Board will proceed with review of the August 1995 VA 
psychiatric examination.

In August 1995, the veteran told the examiner that his 
biggest problem was being unable to work due to his ankle 
injury.  He reported his longest employment as being with 
Ford Motor Company for two years.  He had left work with a 
temporary service the previous year due to his ankle 
disability.  The veteran reported that he had been arrested 
numerous times since returning from Vietnam for offenses 
associated with violence and drugs.  He had been hospitalized 
for alcohol abuse, but had never received psychiatric 
treatment.  He used marijuana regularly and lived with his 
girlfriend.  He had dreams of Vietnam a few times per week.  

The veteran was administered the Minnesota Multiphasic 
Personality Inventory-2 (MMPI-2) and it was deemed to be 
valid.  This testing, in conjunction with the Rorschach 
responses, suggested an individual who had obsessive 
thinking, highly idiosyncratic thought processes, problems 
with authority, chronic depression, hyperactivity, and 
alienation and distrust.  The examiner found that the dreams 
were the only clear symptom of PTSD, unless the veteran had 
been self-medicating with drugs and alcohol.  

At a VA general medical examination performed in September 
1995, the veteran reported that he had worked at a concrete 
company for several years until l980.  At that time, he 
became disabled due to a fracture of the right ankle.  He had 
spent a year in prison in 1990 for a drug violation, and had 
worked at various temporary jobs from 1991 through 1994.  The 
veteran stated that he had PTSD since 1966 but that 
evaluations had diagnosed him with explosive personality 
disorder.  He had undergone some treatment for alcohol and 
drug abuse, but not for PTSD.  He had an extensive police 
record since his return from Vietnam, as well as significant 
alcohol and drug abuse.  He currently used marijuana.  The 
veteran complained of dreams and flashbacks related to 
Vietnam, and of being moody, violent, and irritable.  The 
veteran was diagnosed with PTSD.

At a March 1996 VA general medical examination, the veteran's 
main complaint was of his right ankle which he had injured in 
1980.  He also reported becoming violent for no apparent 
reason.  The examiner made no relevant mental status 
findings.  At a PTSD examination performed in April 1996, the 
veteran reported current family and economic stresses.  He 
had no money, lived with family and friends, and relied upon 
charity.  He had become increasingly nervous over the past 
year but did not know why.  He had attempted to return to 
work in December 1995 but could not due to his ankle.  The 
veteran stated that his ankle was the reason he could not 
work; otherwise, he would perform construction work.  He 
complained of flashbacks and nightmares when he did not use 
drugs.  He blamed the military for his alcohol, drug, and 
tobacco use and was angry that he could not get a pension.  
The MMPI-2 was administered and was very similar to the 
previous testing, except for a reduction of anxiety and 
depression.  It revealed hyperactivity with significant 
paranoid and anti-authoritarian attitudes.  The examiner 
believed that the veteran's problems were characterological.

At a subsequent VA psychiatric examination also performed in 
April 1996, the veteran's chief complaint was difficulty 
controlling his temper.  He reported a history of drug abuse 
until 1994 and an inability to keep a job secondary to that 
abuse.  He had been unemployed since 1993.  The longest that 
he had held a job was from 1975 to 1980 until he injured his 
ankle.  He was separated from his wife and stayed with a 
friend.  He denied nightmares or flashbacks.  The veteran 
stated that fireworks bothered him because they reminded him 
of Vietnam.  He had never received psychiatric treatment or 
medication.  The mental status examination was negative.  The 
veteran was diagnosed with polysubstance abuse in remission 
and assigned a Global Assessment of Functioning (GAF) score 
of 50.  The examiner stated that the veteran's long history 
of substance abuse had interfered with his occupational and 
personal life.  

Records received from the Social Security Administration show 
that the veteran had not worked in substantially gainful 
employment since July 1994 and that he was disabled effective 
that date.  He was found to be disabled due to right subtalar 
degenerative joint disease, major depression, and explosive 
personality disorder.  The records also discussed the 
veteran's extensive history of alcohol and drug abuse.  

During a private psychological evaluation performed in August 
1997, the veteran reported nightmares and flashbacks related 
to Vietnam.  The veteran again reported a history of drug and 
alcohol treatment.  He lived with his girlfriend and was 
unemployed.  The mental status examination was negative.  The 
veteran was diagnosed with PTSD, and polysubstance abuse in 
remission.

A VA hospital report shows that the veteran was admitted from 
September to October 1997 to the inpatient PTSD program.  
However, he tested positive for marijuana and was discharged.  
A VA report of psychological testing dated October 1997 shows 
that the veteran's MMPI-2 profile was valid.  He reported 
depression, tension, worry, and nervousness, as well as high 
levels of PTSD symptoms and dissociative experiences.  The 
conclusion was that the test data were consistent with a 
diagnosis of PTSD.

VA outpatient records from November and December 1997 show 
that the veteran was followed for PTSD and placed on 
medication.  He reported insomnia, nightmares, and violent 
episodes.  A mental status examination performed in December 
1997 found the veteran to be depressed and irritable.  

At a personal hearing before the RO in December 1997, the 
veteran testified that he was nervous and angry every day.  
He was more nervous and angry when not using drugs or 
alcohol.  He slept only a few hours each night and his sleep 
was interrupted by nightmares.  He watched television and did 
not socialize.  He had stopped working in 1980 due to his 
ankle, but he believed that his PTSD symptoms also affected 
his ability to work.  He had attempted to work since 1980 but 
had stopped due to ankle symptomatology.

The veteran was hospitalized from April to May 1998 with 
diagnoses of PTSD, and marijuana and polysubstance abuse in 
remission.  He was assigned a GAF score of 45.  His treatment 
goals were diminishment of anger and improvement of social 
isolation.  He participated in treatment and was discharged 
in stable condition.

At an August 1998 VA examination, the veteran reported that 
he lived with his longtime girlfriend and that he had not 
worked for many years due to his ankle.  He currently 
received individual counseling and medication for his PTSD, 
and attended group therapy.  He reported a history of arrests 
due to drug or alcohol intoxication and domestic violence.  
He had had no legal charges for the past few years.  He 
claimed that he was unable to hold a job after returning from 
service.  The veteran reported nightmares 2 to 3 times per 
week.  He avoided war movies, and also endorsed symptoms of 
irritability, hypervigilance, and hyperstartle response.  He 
stated that he felt close to his girlfriend and was hopeful 
for the future.  For enjoyment, he watched sports on 
television and went swimming.  His concentration was poor and 
his energy was variable.  He denied manic symptoms as well as 
specific feelings of depression.  He described his mood as 
nasty and his sleep as fitful.  He denied suicidal or 
homicidal ideations or auditory hallucinations.  

Objectively, the veteran was oriented and pleasant.  Speech 
and thought processes were normal.  Affect was blunted but 
became anxious and tearful when describing Vietnam.  The 
veteran also exhibited restless motor movements when speaking 
of Vietnam.  The veteran was diagnosed with PTSD, and 
polysubstance abuse in remission.  He was assigned a GAF 
score of 65-70.  The examiner commented that the veteran 
described symptoms consistent with PTSD but that he 
overendorsed the symptomatology.  The examiner noted that the 
veteran desired to place all the blame for his life problems 
on the military, and that he had provided inconsistent 
information regarding substance use and family problems prior 
to entering the service.  The examiner concluded that the 
veteran's PTSD had a mild impact on his social and 
occupational functioning.

Records from the outpatient group in August 1998 show that 
the veteran discussed his difficulties with anger control, 
anxiety, and social isolation.  In September 1998, the 
veteran was discharged from an individual psychotherapy 
program.  It was noted that he had attended since January 
1998.  During the course of treatment, the veteran had 
reported PTSD symptoms of sleep impairment, anger, 
exaggerated startle response, hypervigilance, and social 
isolation.  The veteran made moderate gains during treatment 
and remained drug free.  

In October 1998, the veteran related to his PTSD group that 
he was isolated at home, largely due to physical problems.  
He was concerned that his years of drug and alcohol abuse had 
affected his health.  He continued to have a close 
relationship with his girlfriend.  A primary care evaluation 
in November 1998 noted the veteran's mood to be euthymic and 
slightly anxious.  The impression was stable PTSD.  In 
November and December 1998, the veteran continued to isolate 
himself at home.  He expressed fear that he would relapse and 
use drugs again if he returned to certain places.  The 
veteran discussed combat memories with his support group, but 
also described guilt and remorse over things he had done 
while on drugs.  

From January through April 1999, the veteran stated that he 
remained isolated due to fear of losing control of his anger 
and due to physical ailments.  An individual therapy note 
described the veteran as stable and attending outpatient 
group.  He was sleeping reasonably well but complained of 
continued anxiety.  The veteran was assigned a GAF score of 
55.  In April 1999, the veteran reported an increase of 
nervous symptoms due to financial concerns.  

In June 1999, the veteran exhibited an increase in anger due 
to the death of his granddaughter.  He also expressed anger 
about racism in Vietnam.  In August 1999, the veteran's 
psychologist explored the issues of racism and trauma with 
the veteran.  He was assigned a GAF score of 55.  In October 
1999, the veteran had an exacerbation of anger and 
irritability following a nightmare about Vietnam.  He 
complained of poor sleep, increasing nightmares, and 
increased depression and irritability.  However, he had 
improvement of symptoms the following month and had started 
working through the Compensated Work Therapy program. 

In January 2000, the veteran reported that he had become 
angry with a supervisor at work and had almost entered into 
an altercation.  However, he continued to make significant 
progress and planned to look for seasonal work with the 
Internal Revenue Service (IRS).  In April 2000, the veteran's 
primary care doctor noted that he had been working for the 
IRS for 2 months.  The veteran was assessed with controlled 
PTSD.  In May 2000, the veteran's seasonal employment ended 
and he experienced disappointment and an increase of 
symptoms.  However, he returned to work with the Compensated 
Work Therapy program. 

In June 2000, the veteran reported that he had lost control 
at work and punched a coworker.  He returned to work in 
August 2000 without further incident.  That same month, the 
veteran reported a panic attack but stated that he was 
generally doing well.  He remained concerned about his 
physical problems and he maintained a close relationship with 
his girlfriend.  The veteran was evaluated for sleep 
impairment in August 2000 and he was noted to have 
contributing conditions of gastroesophageal reflux disease, 
loud snoring, and daytime apnea.  In September 2000, the 
veteran experienced increased anxiety and depression due to 
health problems and not working for a few weeks.  The 
following month, he reported irritability, anxiety, and 
sleeplessness, largely related to health problems.  

In November 2000, the veteran continued to work but stated 
that it was difficult to work all day due to arthritis and 
ankle pain.  He also was experiencing much stress due to 
death and illness in his family.  In February 2001, the 
veteran reported fighting with another motorist after being 
involved in a car accident.  He had returned to seasonal 
employment with the IRS but his physical pain was a 
hindrance.  In May and July 2001, the veteran was very 
anxious due to a diagnosis of prostate cancer and upcoming 
surgery.

In September 2001, it was noted that the veteran had not 
attended group because he was recovering from surgery.  He 
also had not been able to work and was concerned about his 
finances.  He was having nightmares again due to stopping his 
medication and the surgical and financial stresses.  In 
October 2001, the veteran became very anxious due to 
continued physical residuals of the surgery and extreme 
financial hardship.  In December 2001, the veteran reported 
more problems with sleep and of being affected by the 
terrorist attacks.  He was assigned a GAF score of 45.  

At an April 2002 VA examination, the veteran reported that he 
had been very active with his PTSD group, and that he also 
had participated in individual therapy.  He related that he 
still had vivid memories of his traumatic experiences in 
Vietnam.  Since joining the PTSD group, he only had 
nightmares once every few weeks.  He no longer trusted anyone 
and he became anxious in public, especially in crowds.  He 
continued to have problems controlling his temper and he had 
had a recent altercation with his neighbor for playing his 
music too loud.  The veteran tried to stay isolated within 
his home.  He lived in a high crime area where gunshots were 
not uncommon.  He became hypervigilant when he went outside 
and was bothered by loud noises.  He was not affected as long 
as he stayed inside.  The veteran avoided reminders of 
Vietnam, such as movies.  He had problems with irritability, 
concentration, and falling and staying asleep.  

The veteran reported that, over the years, he had self-
medicated with drugs and alcohol.  The PTSD symptoms 
increased when he stopped using the substances, but had 
improved when he started treatment.  The veteran had a 
significant medical history of prostate cancer and ankle 
injury.  He had many past criminal charges of assault and 
drug possession.  He also had problems with personal 
relationships, but had been with his current girlfriend for 
several years.  The veteran reported that he had never worked 
at the same job for any significant period of time.  He could 
not get along with coworkers and had most recently worked for 
a few weeks at a temporary service.  He watched sports on 
television but found enjoyment in little else.  

Upon mental status examination, the veteran presented as 
alert and oriented, with good eye contact.  His affect was 
fairly calm and cooperative.  Thought, speech and psychomotor 
processes were normal.  The veteran's activities of daily 
living were reported as being adequate.  He denied current 
suicidal or homicidal ideations but reported that he had had 
multiple thoughts of suicide throughout his life.  He claimed 
that he used to have auditory hallucinations on a daily 
basis, but had none for the past year.  The veteran believed 
that his energy level had fallen for the past seven years.  
He was frequently anxious and forgetful.  He had no obsessive 
compulsive behaviors.  He had not had a panic attack for a 
few years.  The veteran complained of episodes of feeling 
irritable and depressed, but overall felt better than he had 
in the past.  He continued to have problems with impulse 
control and maintaining sleep.  

The veteran was diagnosed with PTSD, and alcohol and polydrug 
abuse reportedly in remission.  He also was assessed with an 
Axis II diagnosis of antisocial personality disorder.  He was 
assigned a GAF score of 60 which the examiner attributed 
solely to the PTSD because the drug abuse was reported to be 
in remission.  The examiner believed that the GAF score of 60 
was most appropriate in that it demonstrated a moderate 
degree of occupational and social functioning.  The examiner 
believed that some of the prior GAF scores may have been 
clouded by the Axis II pathology.  

The examiner commented that the veteran primarily had chronic 
problems with impaired impulse control and unprovoked 
irritability with periods of violence.  He also could not 
tolerate crowded places or loud noises, and frequently was on 
the defensive and felt wronged by others.  He had difficulty 
adapting to stress and poor coping skills.  He continued to 
have reexperiencing and avoided stimuli, and had significant 
problems with concentration and attention.  The veteran also 
had poor ability to establish and maintain effective 
interpersonal relationships.  

However, the examiner found that the PTSD did not result in 
total occupational and social impairment.  The veteran was 
able to leave home, attend group therapy, and perform 
activities of daily living.  The veteran had stated that he 
believed that he could work in certain environments.  But the 
examiner found it doubtful that the veteran could sustain any 
long-term or full-time employment due to the combination of 
his PTSD, his personality disorder, history of chronic 
substance abuse, and physical problems.  He found that the 
veteran's difficulty in getting along with others seemed to 
be most attributable to his personality disorder.  In an 
addendum in June 2002, the examiner clarified that the PTSD 
alone was moderately disabling.

From January through May 2002, the veteran was very upset by 
the terminal illness and death of his brother.  In June 2002, 
he expressed that he still had difficulty with anger.  In 
July and August 2002, the veteran presented with multiple 
current stressors including his physical health, the 
illnesses of family members, and the deteriorating condition 
of his neighborhood.  He was assigned a GAF score of 47.

In October 2002, the veteran had reported symptoms of 
anxiety, insomnia, anger, and gastrointestinal distress.  A 
mental status examination found pressured speech, an anxious 
mood with restricted affect, and impaired insight and 
judgment.  The veteran was assigned a GAF score of 56.  He 
was given suggestions for improving his memory and for 
controlling his anxiety and anger.  In November and December 
2002, the veteran stated that he planned to return to work in 
2003 but that he felt anxious and was afraid of losing his 
temper.  

The veteran's PTSD has been evaluated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under the former criteria for 
Diagnostic Code 9411, a 30 percent evaluation was warranted 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.

A 50 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of the 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.

A 70 percent evaluation was warranted where ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to maintain or retain 
employment.  A 100 percent evaluation required that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; psychoneurotic symptomatology bordering on gross 
repudiation of reality; or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1996).

Under the rating criteria effective November 7, 1996, a 30 
percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).

Applying the above criteria to the facts of this case, the 
Board finds that the requirements for an evaluation in excess 
of 30 percent under either the former or the revised criteria 
have not been met.  As a preliminary matter, a decision by 
the United States Court of Appeals for the Federal Circuit, 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), held that 
a veteran may receive compensation for alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
service-connected disability.  The Allen decision explicitly 
overruled prior decisions of the United States Court of 
Appeals for Veterans Claims, including Barela v. West, 11 
Vet. App. 280 (1998), and also appeared to override, either 
in total or in part, two precedent opinions issued by the VA 
General Counsel, including VAOPGCPREC 2-98 and 7-99.

Based upon this change in the law, the Board has considered 
the symptomatology attributable to the veteran's drug and 
alcohol dependence in its evaluation of the veteran's claim.  
However, the Board observes that the veteran's significant 
drug and alcohol dependency occurred prior to the grant of 
service connection for PTSD.  The medical evidence from 1995 
to 1997 shows some marijuana usage, but no significant drug 
or alcohol addiction.  In the past few years, the medical 
evidence documents no current drug use.  Notably, the history 
of violence and criminal charges attributable to the 
veteran's polysubstance abuse occurred prior to the award of 
service connection.  Therefore, the veteran's history of drug 
and alcohol dependence does not affect the outcome of this 
claim.

In finding that the veteran does not meet the criteria for an 
evaluation higher than 30 percent, the Board finds that he 
exhibits no more than definite social and occupational 
impairment under the former criteria, and that he generally 
does not exhibit the symptomatology necessary for a 50 
percent evaluation under the revised criteria.  In this 
regard, the veteran's disability picture most closely 
approximates a 30 percent evaluation in that he has an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but 
generally functions satisfactorily, with routine behavior, 
self-care, and normal conversation.  He exhibits all of the 
specified symptoms for a 30 percent evaluation, such as a 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss.

In reviewing the veteran's history of pertinent symptoms 
during the course of this appeal, the Board finds that they 
consist of dreams, sleep impairment, irritability, and 
episodes of anger.  Overall, the frequency of dreams related 
to Vietnam and the insomnia have appeared to improve.  At the 
most recent VA examination, the veteran reported that his 
symptoms had improved since he had sought consistent PTSD 
treatment.  He specifically mentioned a decrease in the 
amount of nightmares.  The veteran continues to experience 
episodes of anger but has worked at developing alternative 
means of expressing this anger.

The veteran has also reported additional symptomatology 
including anxiety, social isolation, and hypervigilance.  
However, these symptoms do not appear to be as disabling or 
as consistent as the aforementioned symptoms.  Notably, the 
recent VA examiner found that the veteran's difficulty with 
authority and with relating well to others was related to his 
personality disorder, rather than to his PTSD.  Furthermore, 
a comprehensive review of the veteran's outpatient records 
for the past few years shows that his anxiety, depression, 
and social isolation are largely related to current stresses, 
rather than to the effects of his PTSD.  For example, the 
veteran often reported that he remained socially isolated due 
to his physical conditions and to the nature of the 
neighborhood in which he lived.  Notably, the level of the 
veteran's anxiety often corresponded with his employment and 
financial status, as well as with concerns over his personal 
health and over the illnesses and deaths within his family. 

The Board has also reviewed all of the GAF scores assigned to 
the veteran, both on VA examination and on an outpatient 
basis.  The Board finds that the vast majority of these 
scores represent a moderate degree of impairment.  The 
highest GAF scores are assigned during the course of VA 
examinations, and the lowest scores appear to be assigned 
when the veteran presents with an acute exacerbation of 
symptoms.  The Board finds that the most recent VA examiner's 
assignment of a GAF score of 60 is most representative of the 
veteran's overall symptomatology and represents an accurate 
assessment of his overall level of functioning.

As to the specific issue of social impairment, the Board 
recognizes that the veteran exhibits definite impairment in 
that he becomes involved in physical altercations with slight 
provocation.  However, the veteran also seeks treatment on a 
regular basis, has a long-term relationship with his 
girlfriend, has a relationship with the other veterans in his 
support group, and generally performs all activities of daily 
living.  Also, as discussed further below, he has managed to 
maintain part-time employment.

As to the issue of occupational impairment, the evidence 
clearly shows that the veteran stopped working in 1980 due to 
an ankle disability.  At his VA examinations from 1995 to 
1998, the veteran consistently reported that he could no 
longer work due to his ankle disability.  He clearly 
expressed that he would continue to work if it were not for 
this disability.  In recent years, the veteran has returned 
to work through the Compensated Work Therapy program and has 
performed seasonal work with the IRS.  A review of the 
records shows that the veteran's physical disabilities, such 
as his recent surgery for prostate cancer, impair his ability 
to work more than his PTSD.  In fact, the veteran often 
returns to work as soon as he is physically capable, and 
actually suffers more anxiety and depression when he is not 
working.  The VA examiner found that the veteran was not 
totally and permanently occupationally impaired due to his 
PTSD, but rather, due to his overall physical and mental 
condition.  Therefore, the Board cannot find that the veteran 
is unemployable due solely to his PTSD.  For the foregoing 
reasons and bases, this appeal is denied.


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

